DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A feature amount calculation unit and an abnormality detection unit in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) perform, on mode vectors generated based on vibration of a structure measured by sensors, normalization of amplitude components and normalization for removing an initial phase from phase components, and calculate amplitude feature amounts corresponding to the amplitude components and phase feature amounts corresponding to the phase components; and specify an abnormality in the structure based on the amplitude feature amounts and the phase feature amounts.  The identified abstract ideas fall under two groupings, the performing normalization and claimed calculation steps fall under the grouping of mathematical concepts, as evidenced by applicant’s specification.  The “specify” limitation falls under the grouping of mental processes, as once the math is completed, the specifying step is simple enough to be performed in the mind of a user based on the calculated data. This judicial exception is not integrated into a practical application because the claim merely recites generic computer elements, like a unit, acting a tools to perform the identified abstract ideas. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sensors and structure merely read as insignificant extra solution actives related to data gathering and while the claimed “structure” links the abstract ideas to a technology, without providing significantly more or implementing the abstract ideas into a practical application.  Further, the method and computer readable medium claims 6 and 11 are rejected similarity to claim 1, as the generic computer elements merely perform the abstract ideas without significantly more.
Claims 2-5, 7-10, and 12-15 further define the abstract idea without providing significantly more or implementing the abstract idea into a practical application.
	Therefore, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (JP 2006317194A) in view of LIU et al. (CN 108896303).

	With respect to claim 1, Wada et al. teaches an abnormality diagnosis apparatus comprising: a feature amount calculation unit (2) configured to perform, on mode vectors 
Wada et al. remains silent regarding an abnormality detection unit configured to specify an abnormality in the structure based on the amplitude feature amounts and the phase feature amounts. 
LIU et al. teaches a similar apparatus having an abnormality detection unit (i.e. a processing unit for performing the steps 1-8) configured to specify an abnormality (i.e. a fault) in a structure (gears) based on amplitude feature amounts (i.e. tooth cracks via amplitude demodulation) and phase feature amounts (via phase demodulation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Wada et al. to include the control logic of LIU et al. such that the abnormalities are specified based on amplitude and phase feature amounts in processed signals allowing difficult faults to be more easily detectable, as taught in LIU et al..
The method steps of claim 6 are performed during the operation of the rejected apparatus of claim 1.
With respect to claim 11, Wada et al. as modified teaches a computer readable recording medium (of the processing unit 2 as modified by the combination) that includes an abnormality diagnosis program (i.e. steps) recorded thereon, the abnormality diagnosis program (i.e. steps) .
 
Claims 2-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. in view of LIU et al. (CN 108896303), as applied to claim 1, further in view of Yamagishi et al. (JP 2015064348A).

With respect to claim 2, Wada et al. as modified by LIU et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein the abnormality detection unit calculates amplitude information entropies based on amplitude probability density ratios between the amplitude feature amounts calculated during an abnormality diagnosis period of the structure and reference amplitude feature amounts serving as references that have been calculated during a period for which it can be regarded that there is no abnormality in the structure.
Yamagishi et al. teaches a similar apparatus that includes control logic that calculates information entropies (i.e. distances between a probability ratio and a reference, [0043]) based on probability density ratios (i.e. probability density ratios determined in s205, [0039]) between the feature amounts calculated during an abnormality diagnosis period of the structure (i.e. at a time of deterioration) and reference feature amounts (i.e. reference data [0039]) serving as references that have been calculated during a period for which it can be regarded that there is no abnormality in the structure (para. [0010] which discloses the reference data is extracted during a period of normal operation).

The method steps of claim 7 are performed during the operation of the rejected apparatus of claim 2.
With respect to claim 12, Wada et al. as modified teaches a computer readable recording medium (of the processing unit 2 as modified by the combination) that includes an abnormality diagnosis program (i.e. steps) recorded thereon, the abnormality diagnosis program (i.e. steps) including instructions causing a computer (2) to execute the rejected steps of claim 7 during the operation the rejected claim 2.

With respect to claim 3, Wada et al. as modified by LIU et al. and Yamagishi et al. teaches wherein the abnormality detection unit (of Wada as modified) specifies the sensors (i.e. indicates an alarm for the sensor) for which the frequency of occurrence  of amplitude information entropies (i.e. the calculated distances between the amplitude data of Wada et al. and a reference, as taught in Yamagishi et al., for the sensor outputting the data) greater than or equal to a predetermined value (i.e. greater than predetermined reference value [0043] of Yamagishi et al.) is higher than or equal to a predetermined frequency (i.e. occurs more than once, which indicates the sensor is outputting bad data).

With respect to claim 13, Wada et al. as modified teaches a computer readable recording medium (of the processing unit 2 as modified by the combination) that includes an abnormality diagnosis program (i.e. steps) recorded thereon, the abnormality diagnosis program (i.e. steps) including instructions causing a computer (2) to execute the rejected steps of claim 8 during the operation of the rejected claim 3.

With respect to claim 4, Wada et al. as modified by LIU et al. teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the abnormality detection unit calculates phase information entropies based on phase probability density ratios between the phase feature amounts calculated during an abnormality diagnosis period of the structure and reference phase feature amounts serving as references that have been calculated during a period for which it can be regarded that there is no abnormality in the structure.
Yamagishi et al. teaches a similar apparatus that includes control logic that calculates information entropies (i.e. distances between a probability ratio and a reference, [0043]) based on probability density ratios (i.e. probability density ratios determined in s205, [0039]) between the feature amounts calculated during an abnormality diagnosis period of the structure (i.e. at a time of deterioration) and reference feature amounts (i.e. reference data [0039]) serving as references that have been calculated during a period for which it can be regarded that there is no abnormality in the structure (para. [0010] which discloses the reference data is extracted during a period of normal operation).

The method steps of claim 9 are performed during the operation of the rejected apparatus of claim 4.
With respect to claim 14, Wada et al. as modified teaches a computer readable recording medium (of the processing unit 2 as modified by the combination) that includes an abnormality diagnosis program (i.e. steps) recorded thereon, the abnormality diagnosis program (i.e. steps) including instructions causing a computer (2) to execute the rejected steps of claim 9 during the operation of the rejected claim 4.

With respect to claim 5, Wada et al. as modified by LIU et al. and Yamagishi et al. teaches wherein the abnormality detection unit (of Wada as modified) specifies the sensors (i.e. indicates an alarm for the sensor) for which the frequency of occurrence of phase information entropies (i.e. the calculated distances between the phase data of Wada et al. and a reference, as taught in Yamagishi et al., for the sensor outputting the data) exceeding a predetermined value (i.e. greater than predetermined reference value [0043] of Yamagishi et al.) have occured at a frequency higher than or equal to a predetermined frequency (i.e. occurs more than once, which  indicates the sensor is outputting bad data).
The method steps of claim 10 are performed during the operation of the rejected apparatus of claim 5.
 abnormality diagnosis program (i.e. steps) recorded thereon, the abnormality diagnosis program (i.e. steps) including instructions causing a computer (2) to execute the rejected steps of claim 10 during the operation of the rejected claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takata et al. (2014/0219071) teaches a failure prediction method using signals from sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853